         Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 1 of 16


                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                               DOC #:
                                                                               DATE FILED: 8/31/2021
 UNITED STATES OF AMERICA,
                                                                    1:21-cr-00060 (MKV)
                        -against-
                                                                 OPINION AND ORDER
 KERMIT IRIZARRY,                                                  DENYING MOTION
                                                                TO DISMISS INDICTMENT
                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Defendant Kermit Irizarry is charged in a one-count Indictment with knowingly being a

felon in possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 2. See Indictment

[ECF No. 5] (“Indictment”). Following his arraignment on the charge, Irizarry filed a motion to

dismiss the Indictment on the ground that it was obtained in violation of the Sixth Amendment to

the United States Constitution and the Judicial Selection and Service Act of 1968 (“JSSA”), 28

U.S.C. §§ 1861 et seq. Specifically, Mr. Irizarry argues that the grand jury that returned his

indictment was not drawn from a fair cross section of the community due to selection and

qualification issues with the manner of selection of jurors in this District. For the reasons that

follow, Defendant’s motion is DENIED.

                                         BACKGROUND

A.     Method of Jury Selection in the Southern District of New York

       The United States District Court for the Southern District of New York hears cases

arising out of the counties of New York, Bronx, Westchester, Rockland, Orange, Dutchess,

Putnam, and Sullivan in New York State. 28 U.S.C. § 112(b). The Court conducts jury trials in

Manhattan (in New York County) and in White Plains (in Westchester County). Id. In order to

draw jurors for grand juries and trials in this District, the judges of the Court adopted a plan for

the selection of jurors pursuant to authority delegated by the JSSA. See 28 U.S.C. § 1863(a).


                                                  1
         Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 2 of 16




The plan relevant to this case is the Amended Plan for the Random Selection of Grand and Petit

Jurors in the United States District Court for the Southern District of New York, dated February

13, 2009 (the “SDNY Jury Plan”). See SDNY Jury Plan, attached as Exhibit A to Defendant’s

Memorandum in Support of Motion to Dismiss [ECF No. 11].

       Pursuant to the SDNY Jury Plan, every four years, the Clerk of the Court assembles a

“Master Jury Wheel” for each the Manhattan and White Plains courthouse. SDNY Jury Plan §§

III.A-III.C. The Master Wheel for each courthouse contains only names from the counties

assigned to that courthouse. SDNY Jury Plan § III.C. Specifically, the Manhattan Master Wheel

includes residents of New York, Bronx, Westchester, Putnam and Rockland counties, while the

White Plains Master Wheel includes residents of Westchester, Putnam, Rockland, Orange,

Sullivan and Dutchess counties. SDNY Jury Plan § III.C. Each county must be proportionally

represented on the Master Wheels. SDNY Jury Plan §§ III.A.

       As part of the process to assemble the Master Wheels, the Clerk first determines what

numbers of jurors (for both grand and petit juries) is “sufficient to supply estimated Court juror

needs for up to four years.” SDNY Jury Plan § III.B. The Clerk then randomly draws that

number of names from the list of registered voters in the counties assigned to each Master

Wheel. SDNY Jury Plan §§ III.A, III.C.

       As jurors are required for proceedings in the courthouses, but in any event no less than

once or twice each year, the Clerk assembles a “Qualified Jury Wheel” for each of the

courthouses. SDNY Jury Plan § III.D. To do so, the Clerk randomly selects jurors from the

Master Wheel for each courthouse in a number “based upon anticipated juror demands for the

ensuing six months plus a margin of extra names sufficient to compensate for the estimated

number that will turn out to be unavailable or ineligible.” SDNY Jury Plan § III.D. The Clerk




                                                 2
           Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 3 of 16




then mails a questionnaire to each person selected out of the Master Wheel to determine his or

her eligibility and qualifications for sitting on a jury. 1 SDNY Jury Plan § III.D. Any person who

returns the questionnaire as required, and who is determined to be eligible and qualified to sit on

a jury based on his or her responses, is placed on the “Qualified Jury Wheel” from which names

are drawn and potential jurors are summoned for specific proceedings. SDNY Jury Plan §§

III.D, IV.A.

B.       Procedural History

         Defendant Kermit Irizarry was arrested in January 2021 after the filing of a criminal

complaint. See Complaint [ECF No. 1]. He was presented in this District, see Minute Entry

dated January 19, 2021 [ECF No. 4], and thereafter was indicted by a grand jury sitting in

Manhattan. See Indictment [ECF No. 5].

         Following Mr. Irizarry’s arraignment on the Indictment, see Minute Entry dated February

2, 2021, he filed a motion to dismiss the Indictment based on alleged defects in the composition

of the Manhattan Master and Qualified Jury Wheels from which the grand jury that indicted him

was drawn. See Motion to Dismiss the Indictment [ECF No. 10]. In particular, Mr. Irizarry

argues that his Sixth Amendment rights were violated because “Black and Latino individuals”

were “systematically underrepresented” in the District’s jury wheels and, as a result, the grand

jury that indicted him was not drawn from a fair cross section of the community. See Def. Br. at



1
 Consistent with the relevant federal law, the SDNY Jury Plan provides that all persons are eligible for jury service
unless they (1) are not a citizen of the United States at least eighteen years old who has resided for a period of one
year within the judicial district, (2) are unable to read, write, and understand English with a degree of proficiency
sufficient to fill out the juror qualification questionnaire, (3) are unable to speak English, (4) are incapable, by
mental or physical infirmity, to render satisfactory jury service, or (5) have a charge pending for the commission of,
or has been convicted in a State or Federal court, of a felony and his or her civil rights have not been restored.
SDNY Jury Plan Art. VII, see also 28 U.S.C. § 1865(b). In addition, certain categories of people are exempt or
excused from jury service by reason of their employment or position in government or because service could entail
undue hardship. SDNY Jury Plan Art. V-VI. The questionnaire mailed by the Clerk to potential qualified jurors
seeks to identify individuals who are exempt, excused, or unqualified pursuant to these rules.



                                                          3
          Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 4 of 16




1-2, 4. 2 Mr. Irizarry also alleges a violation of the JSSA in connection with the creation of the

jury wheels for the District. See Def. Br. at 12-16. For support, Defendant submits a declaration

from Jeffrey Martin, a consultant on statistical and actuarial issues who previously has served as

an expert witness in federal litigation and who has experience in cases involving challenges to

jury lists. See Declaration of Jeffrey Martin (“Martin Decl.”) ¶¶ 1-3 (filed as Def. Br. Ex. C).

Relying on Mr. Martin’s analysis, Defendant posits seven potential causes for the disparity he

identifies:

        1)       The use of voter registration lists as the sole source of names for the Master
                 Wheel (Martin Decl. ¶ 78) ;
        2)       The omission of “inactive” voters from the voter registration lists used to create
                 the Master Wheel (Def. Br. at 15-16; Martin Decl. ¶¶ 53-58);
        3)       The exclusion of some 18-21-year-old persons from the list because the Master
                 Wheel is updated every four years (Martin Decl. ¶¶ 70-73);
        4)       The staleness of addresses for individuals in the Master Wheel because the
                 information is only updated every four years (Martin Decl. ¶ 74);
        5)       An acknowledged error in transferring alternative mailing addresses for certain
                 voters who reside in Putnam County (Def. Br. at 16, Martin Decl. ¶¶ 65-66, 74);
        6)       That questionnaires returned as undeliverable resulted in a person’s exclusion
                 from the Qualified Wheel (Martin Decl. ¶ 84); and
        7)       That questionnaires that were never responded-to or returned resulted in a
                 person’s exclusion from the Qualified Wheel (Martin Decl. ¶ 85).

        The Government opposes Mr. Irizarry’s motion. See Memorandum of Law in Opposition

to Motion to Dismiss [ECF No. 15] (”Opp.”). Along with its opposition, the Government offers

a report from Dr. Bernard Siskin, a statistics consultant with experience working for

governmental organizations on issues related to racial disparities. See Report of Bernard Siskin,

Ph.D. ¶ 1 (filed as Opp. Ex. A). Dr. Siskin disputes several of Mr. Martin’s conclusions and

quantifies the effects of the issues identified by Mr. Martin and detailed in Defendant’s motion


2
 As used herein, “Def. Br.” refers to Defendant’s Memorandum of Law in Support of the Motion to Dismiss the
Indictment, filed at ECF No. 11.



                                                      4
           Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 5 of 16




papers. See Opp. at 1. After careful consideration of all of the filings in connection with

Defendant’s motion, 3 the motion to dismiss the Indictment is denied.

                                                     ANALYSIS

A.       Defendant’s Sixth Amendment Challenge

         “The Sixth Amendment guarantees a criminal defendant a jury selected from a fair cross

section of the community.” United States v. Rioux, 97 F.3d 648, 654 (2d Cir. 1996). In order to

establish a prima facie violation of the fair cross section requirement, a defendant must satisfy

the three-part test set out by the Supreme Court in Duren v. Missouri, 439 U.S. 357 (1979).

Specifically, a movant has the burden to show that (1) the excluded group is “distinctive”; (2)

representation of this group in “venires from which juries are selected is not fair and reasonable

in relation to the number of such persons in the community;” and (3) the under-representation is

due to “systematic exclusion of the group in the jury-selection process.” Id. at 364. If a

defendant is able to make such a prima facie showing, the burden shifts to the Government to

show that “attainment of a fair cross section [would] be incompatible with a significant state

interest.” Id. at 368-69. To succeed on a Sixth Amendment claim, it is not necessary to show

discriminatory intent. United States v. Biaggi, 909 F.2d 662, 677 (2d Cir. 1990).

         1.       Duren Factor One: Distinctive Group

         Both parties agree that Defendant’s Sixth Amendment claim, which alleges under-

representation of Black and Latino people in the jury wheels for the District, satisfies the first




3
  The Martin Declaration was initially submitted in connection with Defendant’s opening brief. See ECF No. 11,
Ex. C. However, Defendant attached a “slightly more expansive” declaration to his reply brief. See Reply
Memorandum of Law [ECF No. 20] (“Reply”) at 5 n.1, Ex. A. The Government did not have an opportunity to
respond to the new evidence in the reply declaration. Moreover, the new details added in the revised declaration
pertain largely to a jury venire drawn out of the Qualified Wheel for a trial in a different case in this District and not
to this case. As a result, while the Court has considered the information contained in the revised declaration, the
citations to the Martin Declaration herein are to the original Declaration submitted with Defendant’s opening brief.



                                                            5
          Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 6 of 16




Duren factor, since these are recognized “distinctive” groups. See Def. Br. at 5 (citing United

States v. Jackman, 46 F.3d 1240, 1246 (2d Cir. 1995)); Opp. at 5.

        2.       Duren Factor Two: Significant Under-representation

        The second Duren factor requires the Court to consider whether the jury wheel has a

significant under-representation of the distinctive groups—here, Blacks and Latinos—as

compared to the proportion of those groups in the community population. Duren, 439 U.S. at

364. However, to perform that analysis, the Court must first determine which jury wheel is

relevant to Defendant’s arguments and what the percentages of the relevant community

population are Black or Latino for the purpose of comparing the percentages to those in the jury

wheels.

                 a.      The Court Must Consider Both Manhattan Jury Wheels

        The parties dispute which jury wheel should be used to analyze Defendant’s fair cross

section claim. Defendant submits that the Qualified Wheel must be considered in connection

with each of the alleged causes of under-representation. See Reply at 2-6. 4 The Government

urges a more fact-specific approach in which the Court considers the jury wheel most relevant or

directly connected to each of Defendant’s alleged defects or deficiencies related to the under-

representation. See Opp. at 7-10. For the reasons stated below, the Court finds the government’s

approach most appropriate.

        “Neither the Supreme Court nor the Second Circuit has defined the ‘relevant jury pool’

[for the purposes of the second Duren factor] with any specificity.” United States v. Rioux, 930

F. Supp. 1558, 1565 (D. Conn. 1995). However, following a thorough analysis in Rioux, that




4
 As used herein, “Reply” refers to the Reply Memorandum of Law in Further Support of the Motion to Dismiss the
Indictment [ECF No. 20].



                                                      6
         Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 7 of 16




court, and others since, have most often considered the jury pool “in the context of the systematic

defect identified by the defendant.” Id. at 1566-58; United States v. Scott, __ F. Supp. 3d __,

2021 WL 2643819, at *5 (S.D.N.Y. 2021); United States v. Schulte, No. S3 17 CR. 548 (PAC),

2021 WL 1146094, at *4 (S.D.N.Y. Mar. 24, 2021); United States v. Allen, 2021 WL 431458, at

*5 (S.D.N.Y. Feb. 8, 2021). As another judge in this District recently has phrased it, the relevant

jury pool is the one that “bears the brunt of the defendant’s allegations of systematic exclusion.”

Schulte, 2021 WL 1146094, at *4. Under this approach, the Court determines which of the

Master Wheel and the Qualified Wheel is appropriate for the analysis based on the specific

challenges the defendant raises to the jury selection process. Scott, 2021 WL 2643819, at *5.

       Here, the Court must review both the Master and Qualified Wheels because Defendant’s

charged causes of alleged under-representation differ as to which wheel each purportedly affects.

For example, the omission of “inactive” voters from the lists used to create the Master Wheel,

see Def. Br. at 15-16; Martin Decl. ¶¶ 53-58, obviously affects primarily the Master Wheel. On

the other hand, the elimination of those already in the Master Wheel from the Qualified Wheel if

they do not return a questionnaire or if a questionnaire is returned as undeliverable, see Martin

Decl. ¶¶ 84-85, affect only the construction of the Qualified Wheel. As a result, the Court must

compare the community population to each of the Master and Qualified Wheels to determine if

there is a significant under-representation of Black and Latino people.

               b.      Relevant Community for Comparison

       The parties appear to agree that the relevant community against which the Court must

compare the jury wheels is the population of people, age eighteen and older, in the counties from

which the Manhattan Master and Qualified Wheels are drawn. See Opp. at 6; Martin Decl. ¶¶

13, 23. Defendant’s expert quantifies that community as containing a population that is 54.94%




                                                 7
          Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 8 of 16




White, 28.44% Hispanic or Latino, 21.19% Black or African American, 0.46% American Indian

or Alaska Native, 6.45% Asian, 0.07% Native Hawaiian or Pacific Islander, 13.75% of some

other race, and 3.14% multi-racial. Martin Decl. ¶ 23. Relying on slightly different population

measurements, 5 the Government’s expert actually determines that the population is more diverse,

a position more favorable to Defendant, and states that the same population is 21.80% Black and

29.29% Latino. Siskin ¶¶ 8, 21. In reply, Defendant uses both his own expert’s numbers and

those offered by the Government. See Reply at 6. In light of that, the Court will use the

numbers most advantageous to Defendant here, which are those offered by the Government.

                  c.       There Is Not Significant Under-representation in Either Jury Wheel

         Having determined the relevant jury wheel and the relevant community population, the

Court turns to the under-representation analysis. The “primary approach in this Circuit” for

determining whether a population is under-represented in a jury venire is the so-called “absolute

disparity” method. See Rioux, 97 F.3d at 655-56, Allen, 2021 WL 431458, at *8 (collecting

cases and applying the method). The Court will not vary from that method here.

         “The absolute disparity method measures the difference between the groups’

representation in the relevant community and their representation in the jury venire. For

example, if African Americans compose 10% of the community but only 5% of the jury venire,

the absolute disparity is 5%.” Schulte, 2021 WL 1146094, at *7. Second Circuit precedent holds

that absolute disparities of nearly 5% do not satisfy the second Duren factor or establish under-

representation. See United States v. Ramnath, 131 F.3d 132 (2d Cir. 1997) (absolute disparities



5
  Both Mr. Martin and Dr. Siskin rely on the “American Community Survey” for their population estimates. This
survey gathers demographic information from Americans in between the official census counts. Martin Decl. ¶ 14;
Siskin Rep. ¶ 19. The latest available data from the survey is for the year 2019. Siskin Rep. ¶ 19. However, the data
is published as both a five-year average, which Mr. Martin uses here, and as a one year report, which Dr. Siskin
uses. Martin Decl. ¶ 14; Siskin Rep. ¶ 19.



                                                          8
         Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 9 of 16




of 3.45% and 4.87% were insufficient to satisfy the second Duren factor) (unpublished

disposition); Biaggi, 909 F.2d 662, 677-78 (2d Cir. 1990) (absolute disparities of 3.6% and 4.7%

were insufficient to satisfy the second Duren factor); see also Scott, 2021 WL 2643819, at *10

(3.69% and 3.64% were insufficient); Schulte, 2021 WL 1146094, at *7 (same and collecting

cases). Because the Second Circuit never has established a bright line with regard to what

percentage disparity would constitute under-representation, the Government points the Court to

precedent from other Circuits which hold that the second Duren factor is not satisfied even if the

absolute disparity reaches 10%. See Ramseur v. Beyer, 983 F.2d 1215, 1232 (3d Cir. 1992)

(14.1% absolute disparity was “borderline significan[t],” but ultimately rejecting the claim); see

also United States v. Phillips, 239 F.3d 829, 842 (7th Cir. 2001) (“[A] discrepancy of less than

ten percent alone is not enough to demonstrate unfair or unreasonable representation of blacks on

the venire.”); United States v. Grisham, 63 F.3d 1074, 1078–79 (11th Cir. 1995) (“If the absolute

disparity . . . is 10 percent or less, the second element is not satisfied.”); United States ex rel.

Barksdale v. Blackburn, 639 F.2d 1115, 1126 & n.26 (5th Cir. 1981) (11.5% absolute disparity

does not state prima facie case).

        One additional Second Circuit case deserves specific mention, however. In United States

v. Jackman, the Second Circuit found that a Defendant did satisfy the second Duren factor by

identifying disparities of 2.5% for Blacks and 3.4% for Latinos. 46 F.3d 1240, 1247-48 (2d Cir.

1995). Recognizing that this result directly conflicted with the decision in Biaggi, the Court

emphasized that these disparities were problematic only because the circumstances leading to

them were “far less benign” than those in Biaggi. Id. at 1247. Specifically, the Jackman jury

process involved the clerk of the Connecticut court affirmatively choosing to draw a jury venire

from a wheel that had previously been adjudicated to wrongfully exclude the vast majority of the




                                                   9
        Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 10 of 16




eligible Black and Latino population. Id. at 1243-44. Based on the previous adjudication and

the seemingly contumacious conduct involved in continuing a program found to be unlawful, the

Circuit held that these lower disparities violated the defendant’s rights. Id. at 1247. Even with

these details, the Jackman decision drew a dissent that argued that the conclusion was “at odds

with every decision in every circuit applying the Duren test” and collected cases holding only far

larger disparities as actionable. Id. at 1252 (Walker, J., dissenting). Defendant points to no case,

and the court is unaware of any, that holds Jackman to have imposed a general rule for cases

involving distinguishable fact patterns. As a result, the Court reads Jackman narrowly and

instead relies on the other precedents previously discussed. In addition, as further explained

below, the benign causes that Defendant offers for any disparities here make the Jackman

rationale inapplicable in this case.

        In this case, when examining the Master Wheel, there is an absolute disparity of 1.34%

for Blacks and 0.04% for Latinos in the Master Wheel as compared to the general population.

Surely, these disparities do not rise to a level sufficient to raise constitutional concerns.

        The percentages differ when compared to the Qualified Wheel. Based on the statistics

presented by both parties’ experts, there is absolute disparity of 5.72% for Blacks and 9.88% for

Latinos. As noted above, the Second Circuit has held that disparities near 5% are not sufficient

to satisfy the second Duren factor. While a 9.88% disparity between the Latino population in the

community and the Latino proportion of the Qualified Wheel appears more significant, this

disparity is still well within the range approved by other Circuits. See, e.g., Phillips, 239 F.3d at

842. Lacking a specific answer from the Second Circuit, the Court adopts the reasoning of these

cases and finds that none of the disparities alleged here satisfy the second Duren factor. As a




                                                  10
          Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 11 of 16




result, Defendant has not established a significant under-representation in either the Master or the

Qualified Wheel. 6

          3.      Duren Factor Three: Systematic Exclusion

          Even if Defendant were able to show that there was significant under-representation in

either of the jury wheels, his motion nonetheless fails because none of the proposed causes he

identifies results in “systematic exclusion of the group [i.e. Blacks or Latinos] in the jury-

selection process.” Duren, 439 U.S. at 364. Just as Judge Crotty recently ruled in connection

with nearly identical arguments made by another defendant who was relying on the same expert

declaration as offered here, see Tagliaferro, 2021 WL 1172502, Defendant has failed to satisfy

the third Duren factor. The causes of under-representation Defendant identifies are benign and

far outside the Court’s control, making them non-actionable under the Sixth Amendment.

          In order to show a systematic exclusion, Defendant must identify a cause of the under-

representation that is “due to the system of jury selection itself, rather than external forces.”

Rioux, 97 F.3d at 658. Put another way, “systematic exclusion does not occur simply because a

facially neutral disqualification criterion disproportionately impacts a particular group.” United

States v. Barlow, 732 F. Supp. 2d 1, 40 (E.D.N.Y. 2010), aff’d 479 F. App’x 372, 373 (2d Cir.

2012). The Second Circuit has stated that it is “unclear whether statistics alone can prove

systematic exclusion. Even if they can, however, they would have to be of an overwhelmingly

convincing nature.” Rioux, 97 F.3d at 658 (citing United States v. Pion, 25 F.3d 18, 23 (1st Cir.

1994)).



6
  While noting that he “d[id] not need to reach the second Duren factor” because the defendant ultimately failed on
the third factor, Judge Crotty of this Court recently found that arguments substantially similar to—if not identical
to—Defendant’s arguments here also would fail to establish significant under-representation. See United States v.
Tagliaferro, 2021 WL 1172502, at *4 n.1 (S.D.N.Y. Mar. 29, 2021). This conclusion also supports the Court’s
conclusion here.



                                                         11
        Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 12 of 16




       Defendant’s first argument, and essentially his only argument in his opening brief, is that

he satisfies the third Duren factor simply because the disparities he identifies have existed for

several years and have not decreased over that time. See Def. Br. at 9-11. This argument cannot

succeed as it “conflates Duren’s under-representation element with the systematic exclusion

inquiry” and ignores Defendant’s burden to “isolate specific flaws in the [SDNY] Jury Plan and

then prove that those flaws are what caused the under-representation at issue.” Tagliaferro, 2021

WL 1172502, at *3 (citing Rioux, 97 F.3d at 658). Moreover, as noted above, this argument fails

because it solely relies on statistics that are not “of an overwhelmingly convincing nature.”

Rioux, 97 F.3d at 658; Anderson v. Casscles, 531 F.2d 682, 685 (2d Cir. 1976) (“The law is clear

that evidence of mathematical disparity, without more, is insufficient to make out a prima facie

case of improper jury selection.”).

       In his reply, Defendant makes additional arguments about the causes of the disparities

identified above (“inactive” voter exclusions, failure to update the Master Wheel more frequently

than once every four years, exclusions of voters whose questionnaires were returned as

undeliverable, etc.), none of which are persuasive. See Reply at 8-11. Certain of Defendant’s

supposed causes of under-representation are foreclosed by precedent. For example, the Second

Circuit has noted that “absent positive evidence that some groups have been hindered in

attempting to register to vote, a jury venire drawn from voter registration lists violates neither the

Sixth Amendment’s fair cross-section requirement nor the Fifth Amendment's guarantee of

Equal protection.” Schanbarger v. Macy, 77 F.3d 1424 (2d Cir. 1996) (per curiam) (citations

omitted). This rule forecloses Defendant’s arguments both about the use of voter lists generally

and about “inactive” voter exclusion, see Martin Decl. ¶¶ 53-58, 78, because the lists constitute

the normal voter lists for the relevant counties, because the lists excluding “inactive” voters were




                                                 12
        Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 13 of 16




created by third-parties, not the Court, and because Defendant has not presented any affirmative

evidence of racially discriminatory voter registrations. See Opp. at 19.

       Several of the other causes Defendant posits also are clearly foreclosed because they are

solely external forces outside the Court’s control. For example, the exclusion of potential jurors

who fail to return questionnaires, or the exclusion of potential jurors whose questionnaires are

returned as undeliverable, are both dependent on outside forces—the potential juror’s failure to

return the questionnaire or the realities of demographic change and movement of people over

time. Cf. Rioux, 97 F.3d at 658 (“The inability to serve juror questionnaires because they were

returned as undeliverable is not due to the system itself, but to outside forces, such as

demographic changes.”). Similarly, Defendant argues that under-representation is caused by the

District’s failure to update the jury wheels more frequently than once every four years, as Black

and Latino people “disproportionately move more frequently than the rest of the population.”

Martin Decl. ¶ 14. This too is foreclosed by the clear rule that “demographic change” is an

external force that cannot support a charge of a systemic exclusion in violation of the Sixth

Amendment. Id.; Tagliaferro, 2021 WL 1172502 at *4.

       Only one of Defendant’s proposed causes merits individual discussion. Defendant

submits that under-representation is caused by an error in the District’s computer coding system

for potential jurors that resulted in the exclusion from eligibility for any voter who provided an

alternative mailing address in Putnam County which differs from his or her voter registration

address. See Def. Br. at 16, Martin Decl. ¶¶ 65-74. It appears undisputed that this error

occurred. See Martin Decl. ¶ 65. If the error caused substantial systemic exclusions of Black or

Latino voters from jury service, it might satisfy the third Duren factor. However, Defendant

admits that only 3,333 people were excluded from the wheel as a result of this error. See Def.




                                                 13
        Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 14 of 16




Br. at 16. Defendant provides no estimation about the percentage of these people who are Black

or Latino or how much this error resulted in under-representation. The Government’s expert

does quantify the extent to which this error results in under-representation and concluded that

this error results in a negligible increase in Black and Latino representation in the Master Wheel

(an approximately 0.005% increase in the absolute proportion of the people in the wheel who are

Black or Latino). See Opp. at 20, Siskin Rep. ¶¶ 9, 38. The Defendant does not contest this

conclusion in his reply. Based on the Government’s expert evidence, which Defendant does not

oppose, the Court concludes that the admitted error related to Putnam County residents is a

minor technical issue that excluded 3,333 people from the Master Wheel, and that this issue was

otherwise facially neutral, does not demonstrate systematic exclusion, and, in fact, may have

actually increased Black and Latino representation in the Master Wheel (albeit by a negligible

amount). See Opp. at 20 (citing United States v. Savage, 970 F.3d 217, 259 (3d Cir. 2020)).

       In short, nearly all of the potential causes of under-representation that Defendant

identifies are external factors outside the Court’s control which cannot give rise to a Sixth

Amendment fair cross section claim. The one cause that Defendant points to that is within the

Court’s control may actually have increased Black and Latino representation in the jury wheels.

And even if it did not, Defendant has not provided the Court any information on which to find

that the identified error excluded Black and Latino jurors at all. Defendant has wholly failed to

satisfy the third Duren factor. As such, Defendant cannot make a prima facie case for a under-

representation in the District’s jury wheels and his motion, to the extent it is based on the Sixth

Amendment fair cross section claim, is denied.

B.     Defendant’s JSSA Claim

       To establish a JSSA violation based on under-representation in a jury pool, just as with a

Sixth Amendment claim, a defendant must satisfy the Duren test. United States v. Rioux, 97


                                                 14
        Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 15 of 16




F.3d 648, 654, 660 (2d Cir. 1996). But, a defendant raising a JSSA challenge must base his or

her claim on a “substantial failure to comply” with one of the provisions of the JSSA. 28 U.S.C.

§ 1867(a). “Mere technical violations” of the JSSA do not met this burden. United States v.

LaChance, 788 F.2d 856, 870 (2d Cir. 1986). Among other things, the JSSA forbids the

exclusion of jurors based on their race or national origin, authorizes the use of voter registration

lists to create jury wheels, and requires that “each county . . . within the district or division is

substantially proportionally represented in the master jury wheel for that judicial district,

division” 28 U.S.C.§§ 1862, 1863(b)(2)-(3).

        Because the Court concludes that Defendant wholly failed to satisfy the Duren test in

connection with his Sixth Amendment claim, the JSSA claim fails for the same reasons.

        Moreover, the thrust of Defendant’s JSSA claim also fails on its merits because he

identifies no “substantial violation” of the JSSA. The primary alleged violation to which he

points is the exclusion of “inactive” voters from the registration lists used to construct the Master

Wheel. The Court agrees with the analyses performed by Judges Crotty and Román of this

District finding that this is not a violation of the JSSA, and, even if it were, any such violation is

merely a “technical” one. See Tagliaferro, 2021 WL 1172502, at *5, Allen, 2021 WL 431458, at

*10. As a result, the JSSA claim fails.




                                                   15
        Case 1:21-cr-00060-MKV Document 25 Filed 08/31/21 Page 16 of 16




                                        CONCLUSION

       For the reasons stated herein, Defendant has failed to make a prima facie case for

violation of the Sixth Amendment fair cross section requirement. He also has failed to establish

a violation of the Judicial Selection and Service Act. Accordingly, the Motion to Dismiss the

Indictment in this case is DENIED.

       The Clerk of Court respectfully is requested to close the motion at ECF No. 10.

SO ORDERED.

 Date: August 30, 2021                                 _________________________________
                                                       _ ______
                                                       __    ______________ ___
                                                                         ____
                                                                         __   ____
                                                                                ___
                                                                                 ___
                                                                                   ____________
                                                                                             ___
       New York, New York                                    MARY
                                                             M RY K
                                                             MA      KAYAY VYS
                                                                        AY  VYSKOCIL
                                                                              YSSKO
                                                                                 KOCIL
                                                            United
                                                             nited States
                                                            Un      Sta t s District Judge
                                                                      ate




                                               16
